DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0070043A 1 to Higuchi (hereinafter "Higuchi", included in IDS provided by Applicant) in view of U.S. Patent Application Publication 2006/0110015 A1 to Rowe (hereinafter "Rowe").
Claims 1, 9, and 18, Higuchi teaches a method for biometric identification, an electronic device, comprising an apparatus for biometric identification, the apparatus for biometric identification comprising: at least one light source (Fig. 2; Claims 25, 30; Para. 45-59 of Higuchi; first transmitted light source 13, the second transmitted light source 14); and a sensor configured to perform imaging according to a light signal transmitted from a skin, wherein at least one image obtained by the imaging of the sensor is used for biometric identification (Fig. 2; Para. 45-59 of Higuchi; fingerprint input device 30 includes: an imaging device 10 which acquires and outputs a fingerprint image of the finger 11; and a determination device 20 that performs real-forgery determination of the fingerprint of the finger 11 and outputs a determination result… When the first transmitted light source 13 lights up and is radiating a near infrared ray or the like to the real finger 11, the near infrared ray or the like is scattered inside the finger 11, and, by near-infrared light radiated from skin, the first image sensor 16 obtains a good fingerprint image).
Higuchi does not explicitly disclose that each light source of at least one light source illuminates the skin sequentially.
However, Rowe teaches that each light source of at least one light source illuminates skin sequentially (Figs. 1-3A; Para. 45-59 of Rowe; sequence of operation of the sensor 300 may be sequential illumination in which a first light source 310-1 of a particular wavelength is illuminated to permit the detector 312 to acquire and store an image. The first light source 310-1 is then extinguished and a second light source 310-2 is illuminated after which the detector 312 acquires and stores the next image. This sequence continues for all the light sources 310).
 Rowe in order to modify the device taught by Higuchi. The motivation to combine these analogous arts would have been to provide methods and systems for collecting biometric measurements form which biometric features may be defined and to avoid the adverse effects conventionally resulting from artifacts present in an image (Para. 15, 48 of Rowe).

Regarding Claims 2, 10, and 19, the combination of Higuchi and Rowe teaches that the at least one light source is an infrared light source, and the light signal is an infrared light signal (Fig. 2; Para. 48 of Higuchi; first transmitted light source 13 is an LED (Light Emitting Diode) which issues an infrared ray).

Regarding Claims 3 and 11, the combination of Higuchi and Rowe teaches that the at least one light source is a plurality of light sources, and the plurality of light sources are arranged in different directions relative to an identification region (Fig. 2; Para. 47 of Higuchi; first transmitted light source 13, the second transmitted light source 14).

Regarding Claims 8 and 12, the combination of Higuchi and Rowe teaches that the plurality of light sources comprise a first light source and a second light source, and a connecting line between the first light source and a center of the identification region is perpendicular to a connecting line between the second light source and the center of the identification region (Fig. 2; Para. 47 of Higuchi; first transmitted light source 13, the second transmitted light source 14
NOTE – Having a connecting line between the first light source and a center of the identification region to be perpendicular to a connecting line between the second light source and the center of the identification region would only require routine skill for a person of ordinary skill in the art based on the combination of Higuchi and Rowe. Therefore, one of ordinary skill in the art would have pursued having that a connecting line between the first light source and a center of the identification region to be perpendicular to a connecting line between the second light source and the center of the identification region with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to accurately enroll and/or match a fingerprint image).

Regarding Claim 13, the combination of Higuchi and Rowe teaches that the apparatus further comprises: a processor configured to perform biometric identification according to at least one image obtained by the imaging of the sensor (Fig. 2; Para. 59 of Higuchi; processor 22 of a computer 21 functioning as the determination device 20 by reading and executing a determination program 29 stored in a memory 23).

Regarding Claims 4, 14, and 20, the combination of Higuchi and Rowe teaches that the processor is configured to: merge a plurality of images obtained by the imaging to obtain a merged image; and perform biometric identification according to the merged image (Fig. 2; Para. 59 of Higuchi; processor 22 of a computer 21 functioning as the determination device 20 by reading and executing a determination program 29 stored in a memory 23
Figs. 1-3A; Para. 45-59 of Rowe; Features may accordingly be assessed and combined individually by appropriate mathematical operations such as averaging, by such logical combination operations as "and" or "or," or by voting on the presence of a particular feature across image planes... raw images may be combined in some manner, such as through pixel-by-pixel summation, or preprocessed images may be combined in some manner… features may be identified by examining a combination of images… set of features may the be processed under typical biometric operations to perform a biometric function such as enrollment, verification, identification, and/or spoof detection. For instance, the individual who supplied the skin site may be identified or his identity may be verified. Such biometric functions may be performed in some embodiments as indicated at block 132 by comparing the derived combinations of biometric features with a database of features. For instance, a database may include a specification of combinations of biometric features obtained from many individuals as part of an enrollment process, with the biometric function being performed at block 132 through a comparison of the combination generated at block 128 with entries in the database).

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest the apparatus according to claim 13, wherein the processor is configured to: perform biometric identification according to a first image obtained by the imaging; if the identification according to the first image fails, perform biometric identification according to a next image obtained by the imaging; if identification according to a plurality of images obtained by the imaging fails, merge the plurality of images to obtain a merged image; and perform biometric identification according to the merged image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622